62 N.Y.2d 614 (1984)
Wometco Home Theatre, Inc., Appellant,
v.
Lumbermens Mutual Casualty Company, Respondent.
Court of Appeals of the State of New York.
Decided March 30, 1984.
Malcolm I. Lewin for appellant.
Frederic R. Mindlin for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order *616 affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (97 AD2d 715).